DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 was filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
As a note to the applicant, regarding claim 1’s element “wherein the drone has imaging capability for specific oil field observation tasks”, the current wording of this claim element results in the BRI/scope of the claim not actually requiring the drone carrying such observation tasks. Currently only that the drone has the capability for such tasks, which to means from the previous claim 1 element “…gyroscopically stabilized drone equipped with imaging cameras…” means having a “imaging camera” proper resolution and/or bands, is required for anticipation of the claim element. (in short any drone equipped with a camera/imaging system would have the “capability” to perform such oil field tasks, even if the referenced document is completely silent as to oil fields, pipelines, wells, etc).  To be clear this is not an issue that requires a correction on the applicant’s part, it is merely being highlighted should the applicant not have 
Claim Objections
Claim 1 objected to because of the following informalities:  the term “cellular/other radio connection” should be “a cellular or other radio connection”, the use of “/” can render claim language unclear if the “/” should be interpreted as “and” or “or”, it is clear that the “/” should be interpreted as an “or” which is why this is merely an objection and not an indefinite issue. The term “and a combination battery contact/leg-landing system” should be “and a combination battery contact and leg-landing system”; similar to the other above objection the “/” is can be unclear if it should be a “and” or a “or”. It is clear from the overall claim language that (i.e. the “Combination”) that the “/” is an “and” type interpretation. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 9162753 B1 , “Unmanned Aerial Vehicle For Monitoring Infrastructure Assets”, Panto et al. in further view of	 US 20170225801 A1 , “Drone Support And Operations System”, Bennett
Regarding Claim 1, Panto et al teaches a drone that “gyroscopically stabilized drone”( ,”(Column 4, lines 50-53, “The helicopter may be provided with a gyroscope 26 (depicted schematically) or other stabilization apparatus to ensure that video information it obtains is viewable in focus and in detail for maximum utility.”);” equipped with imaging cameras, “(Column 4, lines 54-58, “The helicopter is also preferably provided with at least one sensor, such as one or more digital cameras 30. Although FIG. 2 depicts only a single camera unit, depending upon the application, multiple cameras 30 or other data acquisition equipment may be mounted upon the helicopter 10.”);”and power supply,”(Column 7, 14-24, “The discussion of the preferred embodiments of the present invention has heretofore focused on the drive mechanism 40 (see FIG. 2) of the vehicle being an electric motor. Electric motors offer certain present advantages, and chief among them from an operational standpoint is that an electric motor may be operated with precise power output to produce a given operation in a highly predictable and responsive manner. However, an electric motor must have access to electric power. Electric power may be provided through a battery 42, but present and currently foreseeable battery technology may not provide for a sufficient range of operations to be useful.”);” wherein the drone has imaging capability for specific oil field observation tasks,”(Column 2, lines 19-26, “The present invention includes a small, preferably electrically powered multirotor helicopter that is capable of relatively long flight times along utility lines, as well as hovering and rotational operations, while providing a stable platform for a camera. The camera is a lightweight, high-resolution video camera capable of capturing data in the optical as well as infrared and ultraviolet bands and recording that data in memory.” While not stating “for specific oil field observation tasks” the “high-resolution” and “infrared and ultraviolet bands” of the cameras teaches that they do have the capability for such tasks) and teachings for recharging of a drone at a landing spot.
	Panto et al however does not disclose particular details of the landing sites, beyond that the drone is refuel/recharged at them and/or data can be offloaded at them.
	Bennett et discloses a drone hangar/landing site that includes “a combination landing-area charging dock”( [0051] “For example, the charging source 112 may be configured to provide power to a drone wirelessly, such as through induction, or through physical contact, e.g., using exposed metal or other conductive material surfaces that conduct power through physical contact. There may be a charger on the base 102 such that, as soon the drone is in the docking area 106, it wirelessly charges for the drone. Similarly, the charging source 112 may charge the power source of a drone via hardwired connection.”);” an electronic weather station”(Bennett [0061] “The weather module 128 may monitor information related to the weather outside of the base 102 and/or at other locations. The weather module 128 may monitor the weather in real time, communicate information related to the weather to the processing device 120 so that the processing device 120 can make fly/no-fly decisions and communicate those decisions to a drone.” Here the “weather module” monitors the weather, i.e. is a weather station);” a cellular/other radio connection to said dock”( [0056] “The drone support unit 104 may communicate with at least one drone (not shown in FIG. 1) via at least one transceiver 116. This communication may be made by any wireless means (e.g., to enable communication when a drone is in flight or otherwise not in the base). The communication may also be made via any hardwired connection to enable communication such as when the drone is in the base 102. Additionally, a drone may be tethered to the drone support unit 104 or other apparatus to “fly-by-wire” in which communications, power, and other electronic or video data or signals may be transmitted by wire rather than wirelessly.” Here “any wireless means” includes/renders obvious cellular/radio connection);” an articulated shelter for storing”(Bennett [0045] “FIG. 3 shows the base 202 of FIG. 2 with the cover portion 204 in the open position, thereby exposing or otherwise enabling access the drone docking area 206. This embodiment of the base 202 may be referred to as a “clam-shell” configuration, and the cover portion 204 is a hinged portion that moves between the open and closed positions. The drone docking area 206 may include a landing pad 208 for receiving at least one drone 210.”);”and a combination battery contact/leg-landing system within the articulated shelter that enables the drone to charge its batteries when it lands and is enclosed within the shelter.”( Bennett [0051] “For example, the charging source 112 may be configured to provide power to a drone wirelessly, such as through induction, or through physical contact, e.g., using exposed metal or other conductive material surfaces that conduct power through physical contact. There may be a charger on the base 102 such that, as soon the drone is in the docking area 106, it wirelessly charges for the drone. Similarly, the charging source 112 may charge the power source of a drone via hardwired connection.” Here the “through physical contact” teaches the battery contact/leg-landing system which allows for recharging of the batteries)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to implement the landing hangar system of Bennett et al as landing sites of Panto et al. One would be motivated to implement the Hangars of Bennett et al as implementing the enclosed hangars would  Bennett [0043] “The base 102 may also include a cover portion 108 for providing access to the base 102, namely, the docking area 106. The cover portion 108 may be configured to move, via a movement mechanism 110, between an open position for providing access to the drone docking area (e.g., so a drone can land in the drone docking area and/or take off from the drone docking area) and a closed position for obstructing access to the drone docking area (e.g., to protect a drone within the base 102).” Thus by enclosing the landed drone the security of the drone (from theft/tampering) would be improved. This further improves the safety concerns of Panto Column 6, lines 10-16, “It may prove useful, for purposes of safety and the security of the vehicle and the data stored therein, to arrange the programming of the drone so as to require the drone, upon arrival at the designated landing point, to hover at some distance above the landing point. Such an arrangement would allow the operator to require, or at least strongly prefer, that the drone be landed under manual control”. Further by implementing the recharging capabilities of Bennet’s stations would help with the limited range issues disclosed in Panto’s Column 7, lines 14-24, “The discussion of the preferred embodiments of the present invention has heretofore focused on the drive mechanism 40 (see FIG. 2) of the vehicle being an electric motor. Electric motors offer certain present advantages, and chief among them from an operational standpoint is that an electric motor may be operated with precise power output to produce a given operation in a highly predictable and responsive manner. However, an electric motor must have access to electric power. Electric power may be provided through a battery 42, but present and currently foreseeable battery technology may not provide for a sufficient range of operations to be useful”.
Claim 2 is rejected under 35 U.S.C 103 as being unpatentable over Bennett and further view of US 20180322699 A1, “SYSTEM AND METHOD FOR GENERATING THREE-DIMENSIONAL ROBOTIC INSPECTION PLAN”, Gray et al.
	Regarding Claim 2, Bennet teaches “checking for weather or other delaying conditions through internet access and a drone associate local electronic weather-station and, thereafter, when cleared; opening a drone shelter door for drone operations to commence;”(Bennett [0061] “The weather module 128 may monitor information related to the weather outside of the base 102 and/or at other locations. The weather module 128 may monitor the weather in real time, communicate information related to the weather to the processing device 120 so that the processing device 120 can make fly/no-fly decisions and communicate those decisions to a drone.” Here teaches the monitoring of weather for fly/no-fly type decisions And from later [0089] “In addition to mere data exchange, the base may provide other forms of support to the at least one drone. For example, if the drone had been operating in heat, a cooling element may provide cooling within the base (namely, the docking area) to help keep the drone at lower temperature. Alternatively, if the drone had been operating in colder temperatures, a heating element may provide warmth and keep the drone at a warmer temperature. The base may similarly provide protection from external environmental parameters when the drone is in the base (and the cover portion is in the closed positon, for example). The base may at least partially recharge a power source of the drone during the time the drone is in the base. It is also contemplated that base and the drones may be configured to withstand an intentional or natural induced electromagnetic energy pulse (EMP).” Here teaches that in inclement weather conditions (i.e. no-fly decisions from earlier) the door remains in the closed position, inherently in the “fly” decision/conditions the door must be open for the drone to be able to fly in and out) 
	However Bennett fails to teach the specifics of the drone/its operation outside of the hangar and the use of the drone oil field type environment. Bennet does however teach that the drone may be used for monitoring of the environment using imaging sensors [0072] “The drone 702 may further include at least one sensor device 712 for at least gathering information regarding the environment surrounding the drone 702. These sensor devices 712 may include sonar devices, charge-coupled device cameras, infrared camera devices, LIDAR devices, stereoscopic cameras, or the like.”
	Gray et al teaches a UAV route flying and video monitoring system which includes teachings for monitoring of oil field type environments. [0003] “Typically, a human inspector such as an expert or a technician of a particular type of asset may inspect, maintain, repair, and request repairs to an asset. For example, the inspector may locate corrosion on the asset and clean the corrosion therefrom, identify a part of the asset that needs replacement and order and install the replacement part, and the like. However, depending on a location of the asset, a size of the asset, and/or a complexity of the asset, human inspection of the asset can be difficult and dangerous. For example, it is difficult for a person to inspect the blades of an operating wind turbine, the tower of a gas flare, or the like, without risking potential injury. In addition, assets can be located in harsh environments such as at sea, in deserted areas, near high temperature systems (e.g., oil and gas), inside mines or tanks, and the like. Therefore, improved systems and techniques for monitoring the health of assets are needed. “ and [0030] “The asset 140 may be a structure that is disposed at a geographical location accessible by the unmanned robot 130. For example, the asset 140 may be an oil platform disposed at sea, a tank or well that is disposed under the earth's surface, a pipeline disposed along the earth's surface, a bridge, a gas flare, a turbine, and/or the like. Based on an inspection plan, the unmanned robot 130 may autonomously move about and around the asset 140 while inspecting (e.g., collecting data) from the asset 140. In the example of FIG. 1, the unmanned robot 130 is a drone that can fly about the asset 140. The drone can land on locations on a surface of the asset 140, pause in mid-air, and the like. As described herein, the drone 130 may fly about a travel path around the asset 140 based on a 3D model of a virtual travel path included in a flight inspection plan. In some cases, the drone 130 may also receive instructions providing a travel path from the docking station 132 to a starting point of the flight inspection plan.” and further teaches claim 2’s elements “flying the drone off and following a predetermined inspection path and recording high-quality video and still images of the oil field inspection path and targets “(Gray [0036] “The 3D travel path 416 in virtual space may be aligned with a physical travel path in the physical space (e.g., real world), for example, by a flight planning application. Way points in real space correspond to regions of interests on the virtual space, and are points at which data and photos are to be captured by the robot. For example, in addition to video and still images, the data to be captured may include thermal images, ultraviolet images, sniffing for chemical concentrations, and the like, of various asset parts, asset sub-regions, and the like. The route planning can be done in multiple passes, for example, using RGB camera and IR camera separately. In addition, the inspection plan can be adjusted on the inspection site to focus on certain points of interest. For example, an IR camera pass may detect hot spots that are set for further inspection using the RGB camera.” Here teaches video camera/imaging as the sensor data being collected and later Gray [0040] “Referring again to FIG. 2, in 240, an autonomous or semi-autonomous inspection of the asset is performed by the unmanned robot (e.g., UAV, drone, crawler, roller, walker, etc.) based on the virtually created 3D travel path. In the example of a UAV, high-accuracy GPS/DGPS systems and autopilot controllers allow the UAV to execute a complex and precise flight plan around assets based on the virtual 3D travel path included in the flight plan. The UAV may follow a pre-defined GPS/DGPS guided route based on the site information, detailed asset 3D model and points of interests. The route guidance may be achieved by an embedded computing unit on the drone that controls the drone flight and/or highly accurate GPS/DGPS antennas that can pinpoint the drone location within centimeters of accuracy. Also, other information instead of GPS/DGPS may be used for localization of the robot such as known localization techniques in GPS/DGPS denied areas.” Here Gray teaches the predetermined flight route for data collection);“finishing the recording step and thereafter returning to said shelter;”(Gray [0023] “As a non-limiting example, in a semi-autonomous situation, a user may control the flight or movement of the robot while the robot autonomously controls a sensor attached to the robot to change orientation and field of view while capturing data/images based on the flight inspection plan that includes the 3D travel path. In another example, the movement of the robot may be completely autonomous. In this situation, no human interaction is necessary and the unmanned vehicle can take off from its base, fly, walk, roll, or swim, on its planned path, and return safely back to base on a predetermined schedule.” Here gives returning to base);”forwarding electronic records of daily observation to a separate remote location, and analyzing the information for anomalies (Gray [0041] “In addition, cameras and other sensors attached to the drone may also be controlled by the same embedded computing unit and synced with flight route to capture data exactly at point of interests (specified by experts during planning stage). In 250, a report may be generated by the robot or by the base station based on the data captured by the robot. The report may include identification of areas on the asset that need repair, replacement, maintenance, and the like, as well as health and status details about the asset based on the captured data. For example, one or more predictive analytics may be performed based on the captured data and added to the report.”) While neither Bennet nor Gray teach that such monitoring/report generating should be done daily. Given that Gray teaches the timely detection of wear/defects in assets is important in [0002] “Despite being well constructed of such materials as steel, concrete, brick, and the like, assets often deteriorate over time due to exposure to environmental conditions and other factors. Assets may experience various types of defects including spontaneous mechanical defects, electrical defects, as well as routine wear-and-tear. These defects can severely impact the operation and performance of the asset. For example, an asset may undergo corrosion or experience cracking due to weather and temperature or the asset may exhibit deteriorating performance or efficiency due to the wear or failure of certain component parts. If the damage to the asset is not repaired in a timely manner, it can lead to more serious problems and even cause the asset to break down completely.” Such daily monitoring/report generation is an obvious interval to monitor a sight in order to detect wear/failure of assets as soon as possible, and thus minimize productivity loss/damage to the asset.
	Thus it would have been obvious to one of ordinary skill in the art to implement the oil field environment monitoring as taught by Gray et al as utilizing. One would be motivated to use such monitoring/data collection in a oil field environment as motivated in Gray et al background section [0003] “Typically, a human inspector such as an expert or a technician of a particular type of asset may inspect, maintain, repair, and request repairs to an asset. For example, the inspector may locate corrosion on the asset and clean the corrosion therefrom, identify a part of the asset that needs replacement and order and install the replacement part, and the like. However, depending on a location of the asset, a size of the asset, and/or a complexity of the asset, human inspection of the asset can be difficult and dangerous. For example, it is difficult for a person to inspect the blades of an operating wind turbine, the tower of a gas flare, or the like, without risking potential injury. In addition, assets can be located in harsh environments such as at sea, in deserted areas, near high temperature systems (e.g., oil and gas), inside mines or tanks, and the like. Therefore, improved systems and techniques for monitoring the health of assets are needed.” Thus by utilizing the UAV for data collection, instead of an onsite human, human safety can be improved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL, “OIL AND GAS DRONE INSPECTIONREDUCES TIME AND COST”, Renner Vaughn; NPL, “Shell, First in Flight”, Shell Corporation; US 20090265193 A1, “METHODS AND SYSTEMS FOR AUTOMATED PROPERTY INSURANCE INSPECTION”, Collins et al; CN 108263606 A , “A Fixed Wing Unmanned Machine Based On Vertical Take-off And Landing And Its Natural Gas Pipeline Inspection System And Method”, Deng et al; CN 108010156 A , “An All-weather Self-field .
	“OIL AND GAS DRONE INSPECTIONREDUCES TIME AND COST” is an online blogpost/article detailing, on a general level, the use of drones in the oil and gas environment for monitoring of the equipment. Includes references to monitoring of crews as they work on/build equipment (i.e. the “bird-dog” mode disclosed by the applicant’s specification)
	“Shell, First in Flight” is another online article published just before applicant’s effective filing date, the article is a press release from the shell corporation detailing the us of drones in the Permian basin (same oil field/area mentioned in the applicant’s disclosure) detailing the approval FAA approval for drone use out of line of sight of a pilot, something prohibited before FAA rule changes, allowing for their greater use in the vast stretches of the basin; includes teachings for the drone being used to detect leaks, corrosion, heat signatures/overall condition of oil and gas assets.
	Collins et al discloses a UAV system which includes using a drone to image/analyze a structure. While the bulk of Collins disclosure is concerning a house being assessed for damage (for insurance purposes), there is a brief disclosure disclosing that the drone system could also be used in dangerous environments not suitable for humans [0133] “Also, the present invention may be used for inspecting any property for insurance purposes that may be dangerous, difficult or impossible to inspect by a person, or would otherwise require disassembly, e.g., roofs, boilers, furnaces, oil rigs, wells, condemned structures, damaged structures, property having dangerous animals, air vents, water pipes, sewers, under vehicles, underwater boat hulls, spacecraft in operation, inside narrow pipes, inside pressurized vessels, behind or underneath machinery or equipment where there are only small spaces, or any other small space or dangerous, hazardous, or harsh environment. A dangerous, hazardous or harsh environment may be any environment where a human could be subject to falls, flammable, toxic or noxious chemicals, radioactivity, machinery, lack of air to breathe, extreme temperatures, or the like. Also, it should be understood that the present invention may be used for inspecting any property for insurance purposes independent of whether there is a risk or danger to the inspector.” Collins doesn’t contain teachings towards the applicant’s claimed shelter and/or weather station for the drone.
	Deng et al gives a drone system for monitoring the state of a natural gas pipeline, one such “oil field observation tasks” given how closely interrelated the natural gas and oil extraction industries and that natural gas is a common product produced by oil wells, along with crude oil.
	Yan et al gives an oil field monitoring drone which includes use of video sensors. Sun et al gives good teachings towards specific types of issues (i.e. the “tasks”) that could be detected within an oil field by a drone camera.
	Bouzas et al teaches a UAV system which includes direct teachings for using the UAV in oil field observation/monitoring and flying along waypoints/automated path to perform tasks.

	Smith et al provides a drone system which measures the emissions downwind from an oil well. Pertinent in that it is an example of a specific “task” performed at an oil field/well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661